UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
LILLIAN YVONNE ANDERSON, )
)
Plaintiff, )
)
v. ) Civil Acti0n No. ll-1621 (RCL)
)
LAURETTE USHER et al., )
> F I L E D
Defendants. )
) SEP t ? 2012
~ . . ' 'c.t d
C‘%'§`a£.,§t?y"'§'550 U.S. 544, 570 (2007).
"Asking for plausible grounds to infer [a right to relief] does not impose a probability
requirement at the pleading stage; it simply calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence of [the right to relief_|." Ia'. at 556. Though facts
in a complaint need not be detailed, Rule 8 "demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court
must accept all factual statements as true when deciding a Rule l2(b)(6) motion to dismiss. Id.
at 678. However, conclusory legal allegations devoid of any factual support do not enjoy the
same assumption of truth. Id. at 679. "Factual allegations must be enough to raise a right to
relief above the speculative level." Twombly, 550 U.S. at 555.

"A document filed pro se is to be liberally construed and a pro se complaint, however
inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
lawyers." Erikson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). Nevertheless, a pro se
plaintiffs complaint "must present a claim on which the Court can grant relief."’ Utterbczck v.
Geilhner, 754 F. Supp. 2d 52, 54 (D.D.C. 2010) (quoting Chandler v. Roche, 215 F. Supp. 2d

l66, 168 (D.D.C. 2002)').

DlSCUSSION

The Court finds dismissal warranted for the following reasons. First, defendants argue
correctly that since individuals are not subject to suit under the ADA, the federal claim must be
dismissed. See Mw>abz`ri-Simera v. Howard Um`versity, 692 F. Supp. 2d 65, 70 (D.D.C. 2010).
Second, plaintiff has not alleged that the House ol`Ruth is an entity covered by the ADA, and its
website identifying it as a 501(€)(3) tax-exempt organization, http://www.liouseofruth.org.,
suggests that it is not. See 42 U.S.C. § 12131(1) (defining public entity as "any State or local
government" or instrumentality thereof); § 12181(7) (listing "private entities [] considered public
accommodations for purposes of this subchapter, if the operations of such entities affect
commerce").

Third, plaintiff does not specify under which provision of the ADA her claim falls, but
whether she is claiming violations by a public entity or the denial of a public accommodation by
a private entity, see Pl.’s Opp’n [Dkt. # 16] at 3, 5, her claim cannot proceed because she has not
stated any facts in either the complaint or the opposition to establish that she is disabled within
the meaning of the ADA. See Sz`ngh v Geo. Wash. Univ. School ofMea’icz`ne and Health
Sciences, 597 F. Supp. 2d 89, 94-95 (D.D.C. 2009) ("To show that she has a disability for
purposes of the ADA, plaintiff must prove that ‘(l) [s]he suffers from an impairment; (2) the
impairment limits an activity that constitutes a maj or life activity under the Act; and (3) the
limitation is substantial."’) (quoting Haynes v. Williams, 392 F.3d 478, 481-82 (D.C. Cir. 2004)
(citing § 12l02(2)(A) of the ADA and construing its language that a protected disability is "a

physical or mental impairment that substantially limits one or more of the major life activities of

[an] individual").' Fourth, this Court may, and will, decline to exercise supplemental jurisdiction
over plaintiffs surviving claims arising under District of Columbia law and the common law.
See 28 U.S.C. § 1367(€)(3) (authorizing such action when "the district court has dismissed all
claims over which it has original jurisdiction").
CONCLUSION
For the foregoing reasons, the Court will grant defendants’ Rule l2(b)(6) motion to

dismiss the federal claim arising under the ADA, and it declines to exercise supplemental
jurisdiction over the remaining local law claims. A separate Order accompanies this
Memorandum Opinion.

K¢MM

Ro\€éE C. LAMBERTH
United States District Chief judge
DATE; September / , 2012

1n her opposition, plaintiff adds that defendants violated 21 U.S.C. § 822 and the Eighth

Amendment, Pl.’s Opp’n at 3, 4, but neither is applicable here. The Eighth Amendment applies
to convicted persons, City ofRevere v. Massachusetts General Hosp. 463 U.S. 239, 244 (1983),
and 21 U.S.C. § 822, governing the registration requirements for manufacturers and distributors
of controlled substances, provides no private cause of action. Furthermore, plaintiff s assertion
that defendants "waived and abandoned defenses . . . with respect to . . . violations, 42 U.S.C.

§ 1983," Pl.’s Opp’n at 5-6, is baseless since the instant complaint was not brought under that
statute, has not been amended to include a § 1983 claim, and states no facts from which such a

claim may be reasonably inferred.
5